IS44 (Rev. 06/1CASE 2:20-CV-12831-CCC-ME]VPLUROVER SH RRGE/18/20 Page 1 of 1 PagelD: 20

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and
provided by local rules of court. This form, approved by the Judicial Conference of the U Repte

nited States in

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NENT PAGE OF THIS FORM)

I, (a) PLAINTIFFS
CHRISTINE MACCHIA

(b) County of Residence of First Listed Plaintiff BERGEN
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Law Offices of Robert J. De Groot

60 Park Place, Suite 105

Newark, NJ 07102 tel: 973-643-1930 email: robertjidegroot@aol.com

NOTE:

Attorneys (if Known)

 

DEFENDANTS

ALLERGAN, INC., APOLLO ENDOSURGERY INC., XYZ CORP.,
JOHN AND JANE DOES 1-10 (FICTITIOUS PARTIES)

County of Residence of First Listed Defendant

service of pleadings or other papers as required by law, except as
mber 1974, is required for the use of the

lerk of Court for the

(IN U.S. PLAINTIFF CASES ONLY)

Law Offices Robert J. McGuirl, LLC
295 Spring Valley Rd., Park Ridge, NJ 07656
tel: 201-391-8200 email: robert.mcguirl@rjmlaw.org

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il, BASIS OF JURISDICTION (Place an “X" in One Box Onby

Gt U.S. Government

 

(For Diversity Cases Only)

 

HII. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “xX” 1 One Box for Plamuiy

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

O03. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party} Citizen of This State x) 0 1 Incorporated or Principal Place Od Of
of Business In This State
O 2 US. Government 84 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place Os &s
Defendant {indicate Citizenship of Parties in tem Hl) of Business In Another State
Citizen or Subject of a 03 O 3 Foreign Nation 06 O06
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES __]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure CO) 422 Appeal 28 USC 158 ©) 375 False Claims Act
O 120 Marine O 310 Airplane & 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal 0 376 Qui Tam (31 USC
© 130 Miller Act O 315 Ainplane Product Product Liability OC 690 Other 28 USC 157 3729(a))
CG 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
D150 Recovery of Overpayment ]0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability 0 830 Patent 450 Commerce
© 152 Recovery of Defaulted Liability © 368 Asbestos Personal C1 835 Patent - Abbreviated 0 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans} G 345 Marine Product Liability ___ O 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY CO 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) OG 490 Cable/Sat TV
0 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923) O 850 Securities/Commodities/
© 190 Other Contract Product Liability OC 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations OG 864 SSID Title XVI 0 890 Other Statutory Actions
3 196 Franchise Injury G 385 Property Damage O 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agricultural Acts
O 362 Personal Injury - Product Liability 0 751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act __ © 895 Freedom of Information
{ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|( 790 Other Labor Litigation |__ FEDERAL TAX SUITS ___| Act
(1 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (US. Plaintiff O 896 Arbitration
0 220 Foreclosure 0 44! Voting 1 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
0 230 Rent Lease & Ejectment DB 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision

0 245 Tort Product Liability
© 290 All Other Rea! Property

Accommodations
J 445 Amer. w/Disabilities -

 

 

530 General
OF 535 Death Penalty

IMMIGRATION

 

 

O 950 Constitutionality of
State Statutes

 

 

Employment Other: © 462 Naturalization Application
© 446 Amer. w/Disabilities -] O 540 Mandainus & Other 0) 465 Other Immigration
Other 0 550 Civil Rights Actions
O 448 Education © 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “xX” in One Box Only)
1 Original (X2 Removed from © 3° Remanded from C4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VIL. REQUESTED IN
COMPLAINT:

28 U.S.C. 1332

 

Brief description of cause:
Plaintiff alleges that medical device was defective.

1 CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VIII RELATED CASE(S)

(See instructions}:

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

CHECK YES only i
JURY DEMAND:

 

f demanded in complaint:
HW Yes ONo

 

 

IF ANY JUDGE DOCKET NUMBER
DATE SIGN, pete! Df t
09/18/2020 a) Lb ek
FOR OFFICE USE ONLY * C7”

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG, JUDGE
